Title: [Diary entry: 3 January 1787]
From: Washington, George
To: 

Wednesday 3d. Mercury at 53 in the Morning—61 at Noon and 60 at Night. Moist, warm, and giving all day; with little or no wind. At times it dripped a little of rain and at other times was foggy. Rid to Alexandria to a meeting of the board of Directors of the Potomack Co. Did the business which occasioned the Meeting. Dined at Lomax’s & returned home in the evening. Dug the 10 Rows of Carrots wch. I had sowed between the Rows of drilled Corn at Muddy hole Plantation which turned out as follow—viz.—the first and most Northerly row yielded 3 Bushls. and the next to this 2½ Bushels—the other 8 were measured together and amounted to 14 Bushels—The tops ends and fibres being first taken from the whole. It is to be noted, that these Carrots came up exceedingly thin, whether owing to the Seeds being burried too

deep, or to any other cause is not certain—They were even much thinner than the Potatoes in the same field—That the two rows first named were transplanted, the tip ends of the Roots being first taken off; which, or some thing else occasioned them to fork, & branch improperly—that the first of these rows i.e. the one which produced 3 bushels had no sprinkling of dung at the time of Planting—the second (yielding 2½ bushels) had and so alternately though the whole ten rows. The 8 rows not transplanted produced very fair Carrots the medium size of which might be  inches in length and  in circumference about midway the length of them. The greater part of these Carrots too grew in more indifferent land apparently than the Potatoes did tho part of the latter being low was drowned. Notwithstanding this I think there were more plants upon the whole of Potatoes than Carrots in the rows. Hence it appears that in the same kind of Land the latter yields more bushels to the acre than the former—for of Potatoes, 4 rows nearly of the same length as those with Carrots, produced only 6¾ Bush. and the best set one of the 4, two and a ¼ Bushels. The average of which is not quite a bushel and three pecks Whereas the average of the 10 rows of Carrots is nearly 2 Bushels—which of these is most valuable by the Bushel—in feeding or for any farm uses must be determined by experience or the accounts of others. One great advantage seems to attend Carrots and that is that they may remain without any detriment in the ground till this time for those now spoken off appear to have received no damage during the last severe frost. How much longer they woud. have remained unhurt in the ground I can not say.